Title: To George Washington from Major Alexander Clough, 18 September 1778
From: Clough, Alexander
To: Washington, George


          
            Sr
            Hackensack [N.J.] Sept. 18th [1778]
          
          since my last tho I have seen severall from New york I have not been able to collect any thing more then a confermation of the former intellegance, and that a great quantity of furniture is selling off at vandue—Adml Byron arive’d the last wedensday with a ninhty & 
            
            
            
            seventy four, which as been the only movement in the fleet for this week past, according to the best inthelligance I can get. I am Your Exellencys Most Obt Hbl. Servt
          
            A. Clough
          
        